UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                                No. 02-4378
MARION THOMAS,
             Defendant-Appellant.
                                       
            Appeal from the United States District Court
      for the Western District of North Carolina, at Charlotte.
               Richard L. Voorhees, District Judge.
                          (CR-90-215-V)

                      Submitted: October 10, 2002

                      Decided: October 18, 2002

   Before WILLIAMS, KING, and GREGORY, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                              COUNSEL

Aaron E. Michel, Charlotte, North Carolina, for Appellant. Robert J.
Conrad, Jr., United States Attorney, Thomas R. Ascik, Assistant
United States Attorney, Asheville, North Carolina, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                      UNITED STATES v. THOMAS
                              OPINION

PER CURIAM:

   Marion Thomas appeals the district court’s revocation of his super-
vised release and resulting twenty-four month sentence. On appeal,
Thomas identifies no error in the revocation proceeding, but instead
challenges the legality of his original conviction and sentence. Find-
ing no error, we affirm.

   Parties in criminal cases are accorded ten days after the entry of the
district court’s final judgment or order to note an appeal. See Fed. R.
App. P. 4(b). This appeal period is "mandatory and jurisdictional."
Browder v. Director, Dep’t of Corrections, 434 U.S. 257, 264 (1978)
(quoting United States v. Robinson, 361 U.S. 220, 229 (1960)).
Because Thomas did not appeal his original conviction and sentence,
this court does not have jurisdiction to review it more than ten years
after its imposition. However, because Thomas filed a timely notice
of appeal as to his revocation proceeding, we have jurisdiction to
review that proceeding.

   Nonetheless, because Thomas’s sole argument on appeal is not
subject to our consideration, we must reject it. Moreover, even if we
were to assume the existence of jurisdiction, we would find it fore-
closed by our decision in United States v. Pratt, 239 F.3d 640, 647
(4th Cir. 2001).

   Accordingly, we affirm Thomas’s conviction and sentence imposed
pursuant to his revocation proceeding. We deny his motion to strike
the Government’s brief in part. We dispense with oral argument
because the facts and legal contentions are adequately presented in the
materials before the court and argument would not aid the decisional
process.

                                                            AFFIRMED